     Case 3:17-cv-01014-L-AHG Document 91 Filed 09/05/19 PageID.3684 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   NATHAN APODACA; and                                Case No.: 3:17-cv-01014-L-AHG
     STUDENTS FOR LIFE AT
12
     CALIFORNIA STATE UNIVERSITY                        ORDER CLARIFYING
13   - SAN MARCOS,                                      MANDATORY SETTLEMENT
                                       Plaintiff,       CONFERENCE REQUIREMENTS
14
15   v.
16   TIMOTHY P. WHITE,
     KAREN S. HAYNES,
17
     and ASSOCIATED STUDENTS, INC.
18   OF CALIFORNIA STATE
     UNIVERSITY SAN MARCOS,
19
                                    Defendants.
20
21
22         Pursuant to the transfer order (ECF No. 85) and amended scheduling order (ECF
23   No. 89), the upcoming Mandatory Settlement Conference (“MSC”) on September 26,
24   2019 at 2:00 p.m. will occur in the chambers of Magistrate Judge Allison H. Goddard,
25   located at 221 West Broadway, Suite 3142, San Diego, California 92101. In the amended
26   scheduling order, the parties were ordered to “refer to Chambers Rules for additional
27   Mandatory Settlement Conference deadlines and requirements.” ECF No. 89 at 2.
28

                                                    1
                                                                              3:17-cv-01014-L-AHG
     Case 3:17-cv-01014-L-AHG Document 91 Filed 09/05/19 PageID.3685 Page 2 of 3


 1         Since this Court’s Chambers Rules were recently posted, in the interest of fairness,
 2   the Court hereby modifies the Mandatory Settlement Conference Requirements (located at
 3   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
 4   ent%20Conference%20Rules.pdf) as follows:
 5         1.     Plaintiffs must serve a written settlement proposal on Defendants no later
 6   than September 12, 2019. Plaintiff must include this proposal in its Settlement
 7   Conference Statement. Defendants must respond to Plaintiff’s proposal in writing prior
 8   to the Meet and Confer discussion, and include this response their Settlement Conference
 9   Statement.
10         2.     Counsel for the parties must meet and confer in person or by phone no later
11   than September 16, 2019.
12         3.     Each party must prepare a Settlement Conference Statement, which will be
13   served on opposing counsel and lodged with the Court no later than September 23, 2019.
14   The Statement must be lodged in .pdf format via email to
15   efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement
16   Conference Statement must comply fully with the Judge Goddard’s Mandatory
17   Settlement Conference Rules (located at the link above or via the district court’s website).
18         4.     Each party may also prepare an optional Confidential Settlement Letter for
19   the Court’s review only, to be lodged with the Court no later than September 23, 2019.
20   The Letter must be lodged in .pdf format via email to efile_goddard@casd.uscourts.gov
21   (not filed). Should a party choose to prepare a Letter, the substance of the Settlement
22   Conference Letter must comply fully with the Judge Goddard’s Mandatory Settlement
23   Conference Rules (located at the link above or via the district court’s website).
24   //
25   //
26   //
27   //
28   //

                                                  2
                                                                                3:17-cv-01014-L-AHG
     Case 3:17-cv-01014-L-AHG Document 91 Filed 09/05/19 PageID.3686 Page 3 of 3


 1            5.    All parties are ordered to read and to fully comply1 with the Chambers Rules
 2   and Mandatory Settlement Conference Rules of Magistrate Judge Allison H. Goddard.
 3            IT IS SO ORDERED.
 4   Dated: September 5, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
         (except as explicitly modified by this Order)
                                                    3
                                                                               3:17-cv-01014-L-AHG
